961 F.2d 372
AMERICAN MARINE INSURANCE GROUP, Plaintiff-Appellant,v.NEPTUNIA INSURANCE COMPANY, Defendant-Appellee.
No. 1318, Docket 91-9306.
United States Court of Appeals,Second Circuit.
Argued April 7, 1992.Decided April 9, 1992.

Appeal from a decision of the United States District Court for the Southern District of New York;  Peter K. Leisure, Judge.
Harry A. Gavalas, New York City (William M. Cassarini, Chalos, English & Brown, of counsel) for plaintiff-appellant.
Thomas S. Howard, Hackensack, N.J.  (Holly B. Tashjian, Kirsch, Gartenberg & Howard, of counsel) for defendant-appellee.
Before:  FEINBERG, WINTER, and ALTIMARI, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons set forth in the Opinion and Order of the District Court in American Marine Insurance Group v. Neptunia Insurance Co., 775 F.Supp. 703 (S.D.N.Y.1991).